Citation Nr: 1403966	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  12-07 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder (hereinafter "acquired psychiatric disorder").


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1981 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In October 2013, at a Board videoconference hearing, the Veteran provided testimony from the RO in Providence, Rhode Island, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript is associated with the Veteran's file in "Virtual VA."

The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

After review of the record, the Board finds that additional development is needed before proceeding with appellate review of the Veteran's claim for service connection for an acquired psychiatric disorder.  Specifically, a VA examination is required to fulfill VA's duty to assist the Veteran substantiate the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83; see also Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) (stating that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

On the element of current disability, the evidence includes an October 2012 VA Medical Center (VAMC) psychiatry outpatient note reflecting a diagnosis of bipolar I disorder.  Moreover, VAMC records show that the Veteran has been seen for psychiatric treatment on several occasions dating back to 2001 (post-service) for symptoms related to mood disturbances and alcohol and drug abuse. 

Regarding the element of in-service injury or disease, the Veteran testified that his life began "falling apart" in 1982 after returning from duty in Alaska.  See October 2013 Board hearing transcript at 8-11.  The Veteran explained that he began to self-medicate with illicit drugs and sought help while in service.  Id. at 10-11.  Service treatment records from October 1983 show an assessment of alcohol abuse after the Veteran was charged with driving under the influence (DUI) twice in a 24-hour period.  The DD Form 214 shows discharge under honorable conditions in November 1983 following patterns of misconduct.

The Veteran's October 2013 testimony also indicates that an acquired psychiatric disorder may be associated with service.  The Veteran testified that symptoms of a psychiatric disorder, including reckless behavior and substance abuse, have been continuous since onset in 1983 while in service.  Id. at 17.  The Veteran described a "constant struggle," even after going sober four years ago.  Id.  

The Board finds that the competent medical evidence that is of record is not sufficient to decide the Veteran's claim.  The Board held the record open for 30 days to allow the Veteran the opportunity to obtain and submit a medical nexus opinion relating the currently diagnosed bipolar disorder to service.  The Veteran has not submitted any such medical statement during the 30 day period, or during an additional 30 day period requested by his attorney in November 2013, or prior to issuance of this Board remand. 

As the Veteran has not been afforded a VA examination with medical opinion to assess the relationship between bipolar I disorder and active duty service, and there is a reasonable possibility that such examination and medical opinion would aid in substantiating the claim for service connection, a remand is warranted for VA examination and medical opinion to fulfill VA's duty to assist the Veteran in substantiating the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d); McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders examination to obtain an opinion as to the nature and etiology of any acquired psychiatric disorders, including, if diagnosed, bipolar disorder.  The claims folder should be made available to the examiner.  The examiner should diagnose all Axis I and II psychiatric disorders and then provide the following opinion with a rationale:

Is it as likely as not (50 percent or greater likelihood) that any Axis I psychiatric disability was incurred in or caused by the Veteran's military service?  In providing the requested opinion, the examiner should specifically address the Veteran's report of "falling apart" following his return from duty in Alaska in 1982, to include the reported illicit drug abuse and the service clinician's October 1983 assessment of alcohol abuse. 

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 
38 C.F.R. § 3.655 (2013). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



